Citation Nr: 0635840	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1967 to December 
1968.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The veteran was initially granted service connection for PTSD 
by a February 2003 rating decision.  A 30 percent disability 
rating was assigned, effective August 2, 2002.  The veteran 
filed a notice of disagreement as to the assigned rating.  
A March 2003 rating decision increased the disability rating 
assigned the veteran's PTSD to 50 percent, effective August 
2, 2002.  The veteran was notified of that decision on March 
14, 2003.  Because that action was not a complete grant of 
benefits, the RO issued a statement of the case (SOC).  In a 
written statement received at the RO on April 8, 2003, the 
veteran indicated his satisfaction with the 50 percent rating 
assigned for PTSD and requested that his claim of entitlement 
to a higher initial rating be withdrawn.

The veteran subsequently filed a claim for an increased 
rating for PTSD on March 23, 2004 (over a week after the time 
allowed for appealing the March 2003 rating decision had 
expired).  On March 25, 2004, the RO issued a rating decision 
granting an increased rating of 70 percent for PTSD, 
effective from April 5, 2003, the date of the then most 
recent VA psychiatric examination.  The veteran perfected an 
appeal as to the assigned rating.

The Board subsequently remanded the claim in September 2005 
for the purpose of obtaining an additional VA psychiatric 
opinion regarding the effect of PTSD on the veteran's 
employability.  Such opinion was obtained later that month.  
Following the receipt of the September 2005 VA psychiatric 
opinion, the RO again denied a rating in excess of 70 percent 
for the veteran's PTSD.  The case is now once again before 
the Board.

Issues not on appeal

The Board's September 2005 decision also denied service 
connection for hypertension, asthma, and sinusitis.  The same 
decision denied entitlement to an effective date prior to 
April 5, 2003 for the assignment of a 70 percent rating for 
PTSD.  These issues have accordingly been resolved by the 
Board and will be discussed no further herein.  Although it 
appears that the veteran initially appealed one or more of 
these issues to the United States Court of Appeals for 
Veterans Claims (the Court), such appeal was evidently 
withdrawn, and the Court dismissed it by way of a May 2006 
Order.

The September 2005 Board decision also remanded the matter of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) for an additional VA psychiatric 
opinion.  Following the receipt of this opinion in September 
2005, the RO granted TDIU in an October 2005 rating decision.  
This issue has therefore also been resolved and will be 
discussed no further herein.  The only issue currently before 
the Board is that listed on the first page of this decision, 
namely entitlement to a rating in excess of 70 percent for 
PTSD. 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
irritability, social isolation, difficulty with short term 
memory and concentration, sleep disturbance, and intrusive 
thoughts.

2.  The evidence does not demonstrate that the veteran's PTSD 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002) 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected PTSD.  He essentially contends that the 
symptomatology associated with this condition is more severe 
than that contemplated by the 70 percent rating currently 
assigned.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in May and September 2005 which were 
specifically intended to address the requirements of the 
VCAA.  The May 2005 letter from the RO specifically notified 
the veteran that to "establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show you're your service-connected condition 
has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the May 2005 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records from any Federal agency" 
including "medical records from the military, VA Medical 
Centers (including private facilities where VA authorized 
treatment), or the Social Security Administration."  He was 
further advised that VA would make "reasonable efforts" to 
obtain "[r]elevant records not held by any Federal agency" 
including records from "State or local governments, private 
doctors and hospitals, or current or former employers."  
This letter also notified the veteran that VA would assist 
him "by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2005 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the agency or person who has them . . . 
[i]t is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the May 2005 letter instructed the veteran that 
if "you want us to obtain private medical records for you in 
support of the issues on appeal, please complete and return  
the attached VA Form 21-4142, 'Authorization and Consent to 
Release Information,' to authorize release of information 
from any doctors and/or hospitals concerning any treatment 
you received" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The September 2005 letter included notice that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know . . . [i]f you have 
any evidence in your possession that pertains to your claim, 
please send it to us" (emphasis in original).  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via May and September 2005 VCAA letters.  His claim was then 
readjudicated in the October 2005 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

The Board also notes that the veteran is represented by an 
experienced attorney who is undoubtedly familiar with the 
VCAA and the evidence needed to substantiate the claim.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran has already been service-connected for PTSD.  As 
explained above, the veteran was provided notice with respect 
to element (4), degree of disability, by way of the May and 
September 2005 VCAA letters.  Moreover, element (5), 
effective date, is rendered moot via the RO's (and the 
Board's) denial of an increased rating.  In other words, any 
lack advisement as to that element is meaningless, because an 
effective date is not, and cannot be, assigned in the absence 
of an increased rating.  In any event, the RO sent the 
veteran a letter in March 2006 which specifically advised him 
of the evidence needed to establish the earliest possible 
effective date for his claim.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private treatment 
records, statements from the veteran's private psychologist, 
E.G., M.S., and the reports of multiple VA psychiatric 
examinations.  The veteran and his attorney have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (2006) 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

Analysis

Assignment of diagnostic code 

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  However, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran's PTSD is currently rated as 70 percent disabling 
under Diagnostic Code 9411.  After reviewing the medical 
evidence of record, and for reasons expressed immediately 
below, the Board believes that a higher rating of 100 percent 
is not warranted.  In essence, the very significant level of 
pathology referred to in the rating criteria is not 
demonstrated.

Among the symptomatology associated with a 100 percent rating 
is gross impairment in thought processes or communication.  
This the veteran has not demonstrated.  Psychiatric 
examination reports and outpatient treatment records have 
consistently indicated that the veteran's though processes 
are normal, logical and goal-directed.  These same 
examinations noted that the veteran's speech is of normal 
tone, volume, and pace.  

Persistent delusions or hallucinations have also not been 
reported.  To the contrary, the veteran has routinely denied 
experiencing any auditory or visual hallucinations.  His 
caregivers have also noted that no delusions, grandiosity, or 
paranoia is present.  

The veteran has also failed to exhibit any grossly 
inappropriate behavior and is not in persistent danger of 
hurting himself or others.  The record is completely devoid 
of any history of violence or trouble with the law.  Although 
the veteran voiced suicidal thoughts during one examination, 
he was quick to indicate that he would never act on such 
impulse.  Indeed, the vast majority of his treatment records 
note the lack of any suicidal or homicidal ideation.  

The veteran has also not demonstrated any inability to 
perform activities of daily living.  His grooming and 
appearance have consistently been reported as adequate, as 
have his manner of dress and overall appearance.  The record 
further indicates that the veteran regularly performs 
household chores such as cleaning, doing laundry, and mowing 
the lawn.  The April 2003 VA examiner also noted that the 
veteran is capable of managing his own funds.

Disorientation to time or place has also not been shown.  The 
veteran's caregivers have consistently reported that he is 
oriented to person, place and time.  Moreover, while some 
memory loss has been demonstrated, such does not appear to be 
of the severity required for a 100 percent rating (inability 
to remember names of close relatives, own occupation, or own 
name).  Indeed, the veteran's memory loss appears to be 
limited to more minor details, such as the inability to 
recall product numbers or the time of appointments.

The veteran's GAF scores have ranged from 51 to 61.  As noted 
above, scores in this range are congruent with only moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Much lower scores 
would be expected for symptomatology of the kind required for 
a 100 percent rating.

The Board also notes that the veteran has never been 
hospitalized for PTSD.  All treatment has been conducted on 
an outpatient basis, and then relatively sporadically.  Such 
lack of treatment, particularly inpatient treatment, is 
wholly incompatible with a 100 percent rating.

Perhaps the most significant symptomatology exhibited by the 
veteran is his inability to establish and maintain 
relationships.  This has led to relative social isolation, 
the avoidance of crowds, and more recently the inability to 
hold a job.  While the Board does not wish to minimize the 
impact of such symptoms on the veteran's life, such are not 
severe enough to warrant a 100 percent rating.  While the 
veteran has reported mood swings, irritability, and being a 
loner, he has reported having at least a few friends.  He has 
been married for over 30 years, a relationship which the 
veteran himself has described as "stable," albeit with some 
tension.  He has also characterized his relationship with 
other family members, such as his children and grandchildren, 
as "good."  As noted above, no evidence of domestic 
violence or other grossly inappropriate behavior is indicated 
in the record.

The Board wishes to make it clear that it has no doubt 
whatsoever that the veteran's PTSD significantly impairs his 
life.  However, this is recognized in the 70 percent rating 
which is currently assigned.  For the reasons stated, the 
Board finds that a preponderance of the evidence is against a 
showing that the veteran's PTSD warrants an increased rating, 
but finds that the current 70 percent rating most closely 
approximates the level of symptomatology reported.  The 
veteran's claim of entitlement to an increased rating for 
PTSD is accordingly denied.

Extraschedular consideration

In the October 2004 SOC, the RO specifically included the 
regulations pertaining to extraschedular evaluations.  Since 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1) (2006) in connection with the issues on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).

Neither the veteran nor his attorney has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
psychiatric hospitalization.  To the contrary, all treatment 
has been conducted on an outpatient basis.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
The Board acknowledges that the veteran has not worked 
regularly for the last two years in large part due to his 
PTSD symptoms.  Indeed, various clinicians have indicated 
that the veteran's irritability, social withdrawal, and 
memory/concentration problems preclude regular employment.  
Such symptoms alone, however, do not present an exceptional 
or unusual disability picture and are not reflective of any 
factor which takes the veteran outside of the norm.  Such 
occupational impairment is specifically contemplated in the 
70 percent rating (and grant of TDIU) currently assigned.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2006).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.



ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


